Tom Mondell, defendant in the trial court, was on December 12, 1922, convicted of having had illegal possession of a large quantity of wine, a portion of which he sold and delivered to Clyde Sherman on December 23, 1921. The punishment was fixed by the jury at a fine of $100 and confinement in the county jail for a period of 60 days. The only errors complained of are that the evidence is insufficient to support the verdict, and that incompetent prejudicial evidence was permitted to go to the jury.
The defendant took the stand, and admitted that he sold or delivered to Sherman, on the date charged, two bottles of wine, thus indicating illegal possession of at least that quantity of intoxicating liquor. There is also evidence tending to show that he offered to sell 15 gallons more. A chemist testified to the alcoholic content of the wine sold. It appears, therefore, that the verdict is supported by the testimony of the defendant himself.
There was some incompetent evidence admitted concerning the reputation of the place, and concerning facts and circumstances having no legal bearing on the issues; but the testimony of the defendant himself was in a sense equivalent to a plea of guilty, thus rendering the admission of this incompetent evidence harmless.
The judgment of the trial court is affirmed.
DOYLE and EDWARDS, JJ., concur. *Page 55